 


 HR 5277 ENR: To amend section 442 of title 18, United States Code, to exempt certain interests in mutual funds, unit investment trusts, employee benefit plans, and retirement plans from conflict of interest limitations for the Government Publishing Office. 
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 5277 
 
AN ACT 
To amend section 442 of title 18, United States Code, to exempt certain interests in mutual funds, unit investment trusts, employee benefit plans, and retirement plans from conflict of interest limitations for the Government Publishing Office.  
 
 
1.Government Publishing Office 
(a)In generalSection 442 of title 18, United States Code, is amended to read as follows:  442.Government Publishing Office (a)DefinitionsIn this section— 
(1)the terms diversified, employee benefit plan, holdings, mutual fund, and unit investment trust have the meanings given those terms under section 2640.102 of title 5, Code of Federal Regulations, or any successor thereto; and (2)the term printing-related interest means an interest, direct or indirect, in— 
(A)the publication of any newspaper or periodical; (B)any printing, binding, engraving, or lithographing of any kind; or 
(C)any contract for furnishing paper or other material connected with the public printing, binding, lithographing, or engraving. (b)Offense (1)In generalExcept as provided in paragraph (2), the Director of the Government Publishing Office, Deputy Director of the Government Publishing Office, nor any of their assistants as determined by the Director of the Government Publishing Office shall not, during his or her continuance in office, have any printing-related interest. 
(2)Exception for mutual funds, unit investment trusts, employee benefit plans, and retirement plansIt shall not be a violation of paragraph (1) for an individual who is described in such paragraph to have an interest in a diversified mutual fund, diversified unit investment trust, employee benefit plan, investment fund under the Thrift Savings Plan under subchapter III of chapter 84 of title 5, or pension plan established or maintained by a State government or any political subdivision of a State government for its employees that has 1 or more holdings that are printing-related interests if the fund, trust, or plan does not exhibit a practice of concentrating in printing-related interests. (3)Authority of supervising ethics officeThe supervising ethics office for the Government Publishing Office under the Ethics in Government Act of 1978 (5 U.S.C. App.) shall have the authority to issue rules and promulgate regulations governing the implementation of this subsection. 
(c)PenaltyWhoever violates subsection (b)(1) shall be fined under this title, imprisoned for not more than 1 year, or both.. (b)Technical and conforming amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 442 and inserting the following: 
 
 
442. Government Publishing Office.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
